Title: Petition of William Pollard to the Patent Board, 29 June 1790
From: Pollard, William
To: Patent Board


Philadelphia, 29 June 1790. He represents that more than a year ago he purchased for several hundred pounds a model of Sir Richard Arkwright’s “machine for Roving and Spinning of Cotton” that had been brought to this country at great risk and potentially heavy penalty, that a machine he built to small scale from the model would not work, either through poor workmanship in the model or by design, but that “having been bred in part a manufacturer and being some judge of Spinning and of yarn,” he made alterations in it and has now perfected his own machine. Both the model and his own machine are ready for the board’s inspection, so that they can see the “visible and material” differences between them, his own being able to work from twenty to twenty thousand spindles if adequate force is supplied. He quotes a statement from the Philadelphia American Museum of October 1788, “which from his knowedge of Manchester Cotton goods” he knows to be reasonable, showing that the cotton and wool spinning industry in Great Britain has more than tripled in value between 1781 and 1787 and yielded immense profits to laborers and mill and factory owners. In the southern states “young negroes and weakly and disabled Men and Women … at present a Burthen to their owners” may be advantageously employed in mills, as can “the poor white inhabitants in all our large towns.” He believes that “to a certain extent” manufactures created with such machines can be produced as cheaply in America as England. One child from age eight to fourteen can tend thirty to fifty spindles, one adult can supervise ten children, and “no exertion of strength is required in the spinning apartment.” Requesting a patent on the basis of the improvements incorporated into his machine, and wishing to encourage the use of something so important to the nation and to prove that he will not charge an extortionate rate, he will submit “to the consideration of the Board the price per spindle he shall demand,” noting that Arkwright obtained five guineas per spindle during his patent and one guinea thereafter, that Kendrew & Porthouse sell a machine for spinning flax and long combed wool for twenty-four shillings sterling per spindle under a recent English patent, and that brass work costs more here than in England.
